Citation Nr: 0513688	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  93-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for spinal stenosis due to 
degenerative disc disease at L4-L5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Manila, the Republic of the Philippines.  The 
veteran's notice of disagreement was received in April 1992.  
A statement of the case (SOC) was issued in July 1992 and the 
veteran perfected his appeal in October 1992.  

The Board remanded this matter in April 1995 and again in 
April 1999 for additional development.  Thereafter, this 
matter was returned to the Board for appellate review.  Due 
to regulatory changes, the veteran was sent due process 
notification letters in September 2002 and this matter was 
sent for additional development to the Board's Evidence 
Development Unit (EDU) in December 2002.  In June 2003, this 
matter was remanded for development in accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  This matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's lumbar disability is manifested by severe 
limitation of motion; mild to moderate intervertebral disc 
disease with complaints of pain radiating into the buttocks 
and objective evidence of muscle spasms upon occasion, but 
does not result in incapacitating episodes.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for spinal stenosis due to degenerative disc disease at L4-L5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for the veteran's increased rating 
claim was not provided to the veteran prior to initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  However, the VCAA was not enacted 
until November 9, 2000.  As such, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication in 1991.  VAOPGREC 7-2004 (July 16, 2004).  
Moreover, he was subsequently provided content complying 
notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified by letter from the 
Board in September 2002 of VA's duty to assist with this 
claim and of the criteria for a higher disability rating.  
The RO sent the veteran a letter in August 2003, which 
informed him that evidence that showed his lumbar disability 
had worsened was needed.  A supplemental SOC (SSOC) was 
issued by the RO in March 2004 by which the veteran was 
informed of the revised regulatory criteria for evaluating 
spine disabilities.

The August 2003 letter chronicled the evidence in support of 
the increased rating claim that had already been received and 
he was reminded that while VA would request medical evidence 
on his behalf, it was still his responsibility to support his 
claims with appropriate evidence.  The letter informed him 
that VA would obtain records at VA or other Federal 
facilities and would help him obtain records from any non-
federal source that he identified and properly authorized VA 
to obtain.  He was specifically asked to send the evidence 
requested and informed of where to send it, and thus may be 
considered advised to submit any pertinent evidence in his 
possession for his increased rating claims.

Given the foregoing letters, together with the information 
provided in the SOC and SSOCs which explained the criteria 
for awarding the benefits sought and the rationale for the 
RO's conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  In fact, he 
indicated in August 2003 correspondence that he had no 
additional evidence in support of his claim.  Accordingly, 
the Board considers the VA's notice requirements have been 
met in this case and any issue as to timing to not have 
prejudiced him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examination in 
connection with his increased rating claim and the resulting 
reports have been obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  VA medical records and private medical evidence has 
been associated with his claims folder.  In May 2000, the RO 
requested private medical evidence identified by the veteran.  
The veteran was notified via the March 2004 and September 
2004 of the resulting evidence that was obtained.  Some 
requests failed to result in evidence being submitted but the 
veteran indicated he had either been treated for a condition 
other than his spine or, in the case of one private hospital, 
indicated he received treatment in the 1970s.  As such, the 
evidence would not be material in the matter.  See also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
has not identified or authorized the request of any 
additional evidence.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran is currently rated as 40 percent disabled for his 
service-connected spinal stenosis due to degenerative disc 
disease at L4-L5.  During the pendency of this appeal, 
regulatory changes have twice amended the rating criteria for 
evaluating spine disabilities.  The first regulatory change 
affected only the rating criteria for intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
This amendment was effective September 23, 2002.  Id.  The 
regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 
27, 2003), 69 Fed. Reg. 32449-32450 (June 10, 2004).

The veteran's current 40 percent disability rating is the 
maximum rating available based on limitation of function as 
reflected by range of motion of the lumbar spine under the 
prior regulatory criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003) (severe limitation of lumbar spine motion 
warranted a 40 percent disability rating).  Under the revised 
criteria, a 40 percent disability rating is also the maximum 
schedular rating based on limitation of function as measured 
by range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  See also Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence indicates that the veteran has also shown 
symptoms of intervertebral disc syndrome, and indeed, the RO 
considered the criteria for rating that disability in 
evaluating the veteran's impairment.  Diagnostic Code 5293 
provided for a 60 percent disability rating for pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Since this rating code 
contemplates limitation of motion, a separate rating is not 
warranted.  VAOPGCPREC 36-97 (Dec. 1997).

The veteran's VA treatment records from 1990 to 1993 show he 
was diagnosed with osteoarthritis but mainly show that the 
veteran sought treatment for skin complaints.  In January 
1992, he complained of joint pain. 

The veteran was afforded a VA examination in July 1991.  The 
resulting report shows that the veteran complained of pain 
radiating to the left thigh.  Physical examination showed no 
muscle atrophy, no edema, and no other deficits.  In August 
1991, the veteran received in-patient care that the discharge 
summary shows was for his skin disability.

An August 1992 VA examination report shows that the veteran 
had an erect posture but sat mostly on his right buttock.  He 
had slight stiffness of the paravertebral muscles of the 
back.  The report specifically reflects that the veteran did 
not have any neurological deficits.  An August 1992 X-ray 
report contains in impression of hypertrophic degenerative 
disease with probable discogenic disease.

While the veteran's October 1992 substantive appeal reflects 
that he asserted that he had lower spinal irritation, early 
morning muscular pain, sciatic pain on the left thigh and 
unusual discomfort of the buttocks, there is no objective 
evidence of these complaints such that the his disability 
picture more closely approximated the criteria for a 60 
percent disability rating.  The evidence is not indicative of 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Instead, the August 1992 VA examination report specifically 
indicated that physical examination revealed no neurological 
deficits.  

An October 1993 VA hospital discharge summary reflects that 
the veteran had osteoarthritis of the lumbosacral spine and 
he complained of joint pains.  He was primarily treated for a 
skin disability.  Records show that he also received in-
patient care beginning in January 1993 due to a skin 
disability, not his spine.

His VA treatment records from 1995 to 1999 have been 
thoroughly reviewed.  The records are occasionally reflective 
of complaints of low back pain.  The veteran was issued a 
cane in February 1995 and in August 1997.  A November 1997 VA 
medical record shows that the veteran complained of 
persistent low-grade back pain but that physical examination 
revealed no neurologic deficits.  He had negative straight 
leg raising tests.  A July 1998 record shows the veteran had 
paralumbar spasms, an antalgic gait, and positive straight 
leg raising on the left.  A January 1999 VA medical record 
again indicated that the veteran did not have any 
neurological deficits upon physical examination.

An August 1995 VA examination report reflects that the 
veteran again complained of lumbosacral pain radiating to the 
buttocks.  Physical examination revealed no postural 
abnormalities or fixed deformities.  The report indicates no 
spasm, listing, goldwaite's sign, or curvature of the 
musculature of the veteran's back upon examination.  X-ray 
showed degenerative disc spondylosis and osteoarthritis of 
the lumbosacral spine.

An August 1996 letter from a private physician reflects that 
the veteran had no evidence of sciatica on both lower 
extremities on leg raising test but there was discomfort felt 
more on the left buttock after sitting for a while.  The 
private physician indicated that the veteran had partial 
sensory loss in the L2-L3 distribution on both anterior 
thighs.  The letter also indicates that radiographic evidence 
revealed evidence of ankylosis.

An October 1997 private medical records shows that the 
veteran had good voluntary activity of his lumbar muscles 
upon electromyographic examination.  The record reflects the 
veteran had normal sensory upon examination.  The record 
shows that the findings revealed lumbar radiculopathy on the 
left without any localization.  He had normal nerve 
conduction studies.  An October 1997 VA examination report 
reflects that the veteran had a straight posture, no fixed 
deformity, and slight muscle spasms of the back.  While the 
October 1997 medical evidence is indicative of muscle spasms, 
these spasms were described as slight.  The evidence is still 
not reflective of pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms such 
that a 60 percent disability rating is appropriate.

A May 1999 private radiographic report contains conclusions 
of spondylosis of the dorsolumbar spine and evidence 
suggesting lumbar stenosis.  June 1999 private medical 
evidence shows the veteran had normal nerve conduction 
velocity while electromyography showed abnormalities of the 
paraspinal muscle consistent with changes due to chronic 
radiculopathy.

October 1999 private hospital records shows the veteran 
complained of radiating pain from the back to the anterior 
thigh with a later record showing he underwent six treatment 
sessions that month.  A November 1999 private hospital note 
indicates he again complained of pain radiating from the back 
towards the anterior thigh, aggravated by extension.  

A July 2000 private magnetic resonance imaging report 
reflects that the veteran had no evident compression 
deformity or spondylolisthesis.  A November 2000 record from 
the private rehabilitation center reflects that the veteran 
had lumbosacral radiculopathy that was chronic and mild.

A July 2000 VA examination report shows the veteran 
complained of radiating pain and diffuse muscular pain.  The 
report shows the veteran did not have muscle spasms upon 
physical examination but did have positive straight leg 
testing.  The report contains a diagnosis of degenerative 
disc disease of the lumbosacral spine with chronic 
radiculopathy.

An August 2001 VA examination report shows physical 
examination revealed no muscle spasms but the veteran did 
have positive straight leg raising.  The report contains a 
diagnosis of degenerative disc disease with mild 
radiculopathy. 

While the evidence to this point is now clearly indicative of 
both subjective and objective evidence of intervertebral disc 
disease, the evidence does not reveal a disability picture 
that more closely approximates a pronounced disease process 
with little intermittent relief such that a disability rating 
in excess of the veteran's current 40 percent disability 
rating is warranted.  While the veteran complained of 
characteristic pain and the objective evidence did show 
demonstrable muscle spasm upon occasion, the objective 
evidence did not reveal persistent muscle spasms, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc such that the criteria for a 60 
percent rating has been met under the prior regulatory 
criteria.  See 38 C.F.R. § 4.7 (2004).

An April 2003 VA examination addendum reflects that in the 
preceding 12 months, the veteran mentioned that he was forced 
to stay in bed for three days due to the severity of his pain 
but not upon the advice of a medical provider.

A July 2004 VA spine examination report shows the veteran had 
no sensory deficits, no atrophy or motor deficits upon 
examination, and positive straight leg raising on the left.  
The report contains an impression of spinal stenosis due to 
degenerative disc disease that the examiner indicated was to 
a moderate degree.  A July 2004 peripheral nerves examination 
revealed chronic, bilateral radiculopathy at L5.  A July 2004 
VA joint examination indicates the veteran had a normal gait. 

The most contemporaneous medical evidence of record is still 
not reflective of intervertebral disc syndrome that is 
pronounced with little intermittent relief and persistent 
symptoms.  Instead the medical evidence shows it to be 
moderate in nature.  As such, his disability picture does not 
more closely approximate the prior criteria fort a 60 percent 
disability rating.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002, (67 Fed. Reg. 54345-
54349 (2002)), and September 26, 2003 (68 Fed. Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The evidence 
of record is clearly not indicative of evidence of 
incapacitating episodes of intervertebral disc syndrome of 
the total yearly duration required by the revised 
regulations.  Accordingly, his disability picture does not 
more closely approximate the criteria for a disability rating 
in excess of 40 percent under the amended criteria.

Under the second set of amended criteria, the General Rating 
Formula for Diseases and Injuries of the Spine, unfavorable 
ankylosis, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is rated 
100 percent disabling.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
Any associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
Id., Note 1.  

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2004).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Here, while private medical evidence suggested the veteran 
had some ankylosis, the evidence does not reveal that the 
veteran has immobility of the entire spine or the entire 
thoracolumbar spine such that a disability rating in excess 
of 40 percent is warranted under the second set of amended 
criteria.

Under either the new or the old criteria, low back 
symptomotology supportive of a rating in excess of 40 percent 
for the lumbar spine has not been shown.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board notes that separately 
evaluating the orthopedic and neurologic manifestations of 
the disability would not yield a benefit to the veteran.  
Assuming a maximum 40 percent evaluation for limitation of 
motion of the lumbar spine under Diagnostic Code 5292 in 
effect prior to September 2003, the forgoing evidence shows 
no more than mild incomplete paralysis of the sciatic nerve.  
That impairment only results in a 10 percent rating under 
Diagnostic Code 8520.  After combining these ratings with the 
30 percent rating in effect for the veteran's skin 
disability, the result remains at the current 60 percent.  
38 C.F.R. § 4.25.  

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any marked interference with employment or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
The veteran has argued that his disability is degenerative in 
nature, he has suffered with pain for decades and he has a 
family that he must support.  However, the evidence of record 
is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

ORDER

An increased rating for spinal stenosis due to degenerative 
disc disease at L4-L5 is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


